DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/CN2018/080863 filed 3/28/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 201710287274.7 filed 4/27/2017, which papers have been placed of record in the file.  
Claims 1-15 are pending. 


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, 13-15 drawn to a low dielectric resin composition, and electronic device .
Group II, claim(s) 10-12, drawn to a method of making a low dielectric composite material. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the low dielectric resin composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weng et al. (CN 1563188) in view of Zeng et al. (CN 101012105). For a detailed description of the technical feature of claim 1, see the rejection under 35 USC 103(a) below. 

During a telephone conversation with Yizhou Liu on 5/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9, 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Objections

Claims 1-9, 13-15 are objected to because of the following informalities:  Claim 1 recites acronyms PBT and PPS, which are well known terms for polybutylene terephthalate (PBT) and polyphenylene sulfide (PPS). Hence, it appears Applicant intended to recite the full name and abbreviated name in parenthesis, i.e. polybutylene terephthalate (PBT). Mere rephrasing of a passage does not constitute new matter. See MPEP 2163.07. 
Claims 2-9, 13-15 are subsumed because of their dependence. 
Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (CN 1563188) in view of Zeng et al. (CN 101012105).
	Regarding claim 1: Weng is directed to a low dielectric resin composition, wherein based on 100% by weight of the resin composition, the resin composition comprises a 15-80 wt% of main resin, 10-37 wt% chopped glass fibers, 2-20 wt% of a toughening resin of ethylene octene copolymer, and 1-5 wt% of an unmodified glycidyl methacrylate, and auxiliaries. The main resin is PBT. 
	While the amounts of toughening resin and unmodified glycidyl methacrylate are outside the ranges of claim 1, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A). In the present case, no evidence has been provided that a composition comprising 1-3 wt% of a toughening resin would be critical in comparison to a composition comprising 2-20 wt% of a toughing resin. Likewise, no evidence has been provided that demonstrates a composition comprising 0.2-0.5 wt% of an unmodified glycidyl methacrylate would be critical in comparison to a composition comprising 1-5 wt%. Hence, a prima facia case of obvious is provided by Weng comprising the claimed amount of toughening resin and unmodified glycidyl methacrylate.
	Weng doesn’t mention chopped glass fibers that have a dielectric constant of 4.0 to 4.4 at an electromagnetic wave signal of 1 MHz. 
Zhang is directed to a low dielectric constant glass fiber comprising a glass fiber with a dielectric constant of 3.9-4.4 at a wave signal of MHz. One skilled in the art would have been motivated to have selected the low dielectric constant glass fiber of Zhang as the chopped glass fiber of choice in Yong for obtain a product with low dielectric constant and low dielectric loss, excellent processability and operability, and excellent other properties (p. 2 Summary of the Invention Zhang). Therefore, it would have been obvious to one skilled in the art to have selected the low dielectric constant glass fiber of Zhang as the glass fiber of choice in Yong.
	Regarding claim 5: The chopped glass fibers comprise silica, boron trioxide, alumina, and calcium oxide and based on 100% by a total weight of the chopped glass fiber, a content of silica is 50-60 wt%, a content of boron trioxide is 30.5-35 wt%, a content of alumina is 6-9.5 wt%, and a content of calcium oxide is 0-2.5 wt% (p. 2 Zhang). While the amount of boron trioxide is slightly outside the scope of claim 5, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the present case, there is no evidence to suggest a fiber that contains 30 wt% boron trioxide would have different properties than a fiber that contains 30.5 wt% boron trioxide. 
	Regarding claim 6: The total amount of alkali is preferably 0-2 wt% and the alkali is Na2), K2O, and Li2O (p. 2 Zhang). 
	Regarding claim 15: The total amount of alkali is preferably 0-2 wt% and the alkali is Na2O, K2O, and Li2O (p. 2 Zhang).


Claims 2-4, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Zhang as applied to claim 1 above, and further in view of Tomoda et al. (US 2018/0265701). 
Regarding claim 2: The combination of Wang and Zhang doesn’t mention a polytetrafluoroethylene powder. 
Tomoda is directed to a PPS composition used to make molded articles comprising a polytetrafluoroethylene powder used in an amount of 5-80 parts per 100 parts component A ([0083] [0087] Tomoda). One skilled in the art would have been motivated to have included a polytetrafluoroethylene powder in Wang and Zhang for improved sliding improvement and suppress strand breakage during kneading ([0087] Tomoda). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included polytetrafluoroethylene powder in claimed amounts in the composition of Wang and Zhang. 
Regarding claim 3: Weng discloses 10-37 wt% chopped glass fibers and Tomoda is directed to a PPS composition used to make molded articles comprising a polytetrafluoroethylene powder used in an amount of 5-80 parts per 100 parts component A, hence, a total amount of 40-50 wt% sum of chopped glass fibers and PTFE is well within the scope of Weng and Zhang and Tomoda. 
Regarding claim 4: The particle size of PTFE is preferably 1-20 µm and is a weight average (equivalent to D50) ([0084] Tomoda). 
Regarding claim 7: Zhang doesn’t mention any particular diameter, although the diameter and length can be modified the process of drawing the glass fibers. 
Tomoda is directed to a PPS composition used to make molded articles comprising glass fibers having a diameter of 10.5 µm and a length of 3 mm used in the working examples ([0114] Tomoda). One skilled in the art would have been motivated to have selected this diameter and length of glass fiber in Zhang to produce a PPS composition since this diameter and length of circular chopped glass fiber is commonly used in PPS resin composition, as demonstrated by Tomoda. Therefore, it would have been obvious to one skilled in the art at the time of filing to have selected a diameter and length of chopped glass fibers in Wang and Zhang. 
Regarding claim 14: The particle size of PTFE is preferably 1-20 µm and is a weight average (equivalent to D50) ([0084] Tomoda).


Claims 8-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Zhang as applied to claim 1 above, and further in view of Zhang et al. (WO 2016/101692). 
While WO 2016101692 is being utilized for date purposes, the US equivalent (US 2017/0292021) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 8: The combination of Wang and Zhang doesn’t mention a toughening resin of claim 8.
Zhang ‘021 is directed to a resin composition and a metal resin composite comprising a polyester resin composition. The composition comprises an ethylene glycidyl methacrylate copolymer in an amount of 1-10 parts per 100 parts of base resin ([0021] [0023] [0026] Zhang ‘021). One skilled in the art would have been motivated to have included an ethylene glycidyl methacrylate copolymer in the composition of Wang and Zhang to enhance the impact resistance of the resin layer in the metal resin composite ([0024] Zhang ‘021). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an ethylene glycidyl methacrylate copolymer in the composition of Wang and Zhang in claimed amounts. 
Regarding claim 9: The combination of Wang and Zhang doesn’t mention a metal material later made into a composite. 
Zhang ‘021 is directed to a resin composition and a metal resin composite comprising a polyester. One skilled in the art would have been motivated to have made a resin/metal composite from the composition of Wang and Zhang for a shell for electronic devices ([0003] Zhang ‘021). Therefore, it would have been obvious one skilled in the art at the time the invention was filed to have made a resin/metal composite from the composition of Wang and Zhang. 
Regarding claim 13: A shell produced from the composition is disclosed in Zhang ‘021. 
	 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764